

117 HR 581 IH: Ensuring Accurate and Complete Abortion Data Reporting Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 581IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Norman (for himself, Mr. Palmer, Mr. Aderholt, Mr. Lamborn, Mr. Rogers of Alabama, Mrs. Wagner, Mr. Mooney, Mr. Budd, Mr. Estes, Mr. Murphy of North Carolina, Mr. Banks, Mr. Rutherford, Mr. LaMalfa, Mr. Allen, Mr. Babin, Mr. Gibbs, Mr. Westerman, Mr. Palazzo, Mrs. Harshbarger, Mr. Sessions, Mr. Timmons, Mr. Duncan, Mr. Davidson, Mr. Smucker, Mr. Grothman, Mr. Wenstrup, Mr. Wilson of South Carolina, Mr. Latta, Mr. Jordan, Mr. Hice of Georgia, Mr. Carl, Mrs. Lesko, Mr. Luetkemeyer, Mr. Moore of Alabama, Mr. Biggs, Mr. Bacon, Mr. Rose, Mr. Good of Virginia, Mr. Harris, Mrs. Rodgers of Washington, Mr. Waltz, Mr. Cloud, Mr. Gaetz, Mrs. Boebert, Mr. Weber of Texas, Mr. Rosendale, Ms. Herrell, Mr. Rice of South Carolina, Mr. Jackson, Mr. Bishop of North Carolina, Mr. Huizenga, Mr. Long, Mr. C. Scott Franklin of Florida, Mr. Kelly of Pennsylvania, Mr. Johnson of Louisiana, Mr. Brooks, and Mr. Womack) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act and Public Health Service Act to improve the reporting of abortion data to the Centers for Disease Control and Prevention, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Accurate and Complete Abortion Data Reporting Act of 2021.2.FindingsCongress finds the following:(1)Reporting abortion data has been voluntary in the past, which has not resulted in complete data being submitted to the Centers for Disease Control and Prevention.(2)While the Centers for Disease Control and Prevention requests specific data points from each State and the District of Columbia, there is a great variety in the information collected and published by the States.(3)In fact, there is not a single abortion data point publicly reported for all fifty States and the District of Columbia.(4)Even more alarming, three States that together account for 15 percent of the United States population of women of childbearing age do not report any abortion data to the Centers for Disease Control and Prevention.(5)Accurate statistical data regarding abortion and those who survive abortion attempts is critical to public health and policy analysis.3.Medicaid payments for certain family planning services and supplies contingent on submission of abortion data to CDCSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended—(1)in subsection (a)(5), by inserting before an amount equal to the following: subject to subsection (bb),; and(2)by adding at the end the following new subsection:(bb)Annual reports on abortion data(1)In generalSubject to paragraph (2), as a condition of receiving payment under subsection (a)(5) with respect to any amount expended during a year (beginning with the year following two years after the date of the enactment of this subsection) for family planning services and supplies described in section 1905(a)(4)(C) furnished to an individual described in section 1902(ii) or an individual whose medical assistance under this title is limited to such services and supplies furnished pursuant to a waiver granted under section 1115, each State shall, by not later than December 31 of the previous year, submit to the abortion surveillance system of the Centers for Disease Control and Prevention, with respect to the year before the previous year, at least abortion data regarding the mandatory questions described in section 317U(a)(3)(A) of the Public Health Service Act.(2)Late submission of reportsWith respect to a year, in the case of a State that does not submit by December 31 of the previous year the abortion data required under paragraph (1) with respect to the year before the previous year but submits such data by December 31 of the year, such State shall continue to receive payment, including retroactive payment, under subsection (a)(5) with respect to any amount expended during the year for family planning services and supplies described in section 1905(a)(4)(C) furnished to an individual described in such paragraph.(3)Certification of abortion data(A)In generalWith respect to each submission of abortion data under this subsection, a State shall certify to the Director of the Centers for Disease Control and Prevention that such data is accurate.(B)False informationIn the case that the Director of the Centers for Disease Control and Prevention determines that a State has knowingly provided false information with respect to a submission of abortion data under this subsection, such State may not receive payment under subsection (a)(5) with respect to any amount expended during the first full fiscal year following such determination for family planning services and supplies described in section 1905(a)(4)(C) furnished to an individual described in paragraph (1)..4.Collection of abortion data by CDCThe Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:317U.Abortion data(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention (in this section referred to as the Secretary)—(1)shall maintain a surveillance system to collect aggregate data in a standardized format on abortions in the United States;(2)shall, as part of such system, create a standard worksheet to collect data from States on abortions in the respective States;(3)in such worksheet—(A)shall, at a minimum, include questions on the variables listed in subsection (b), to be treated as mandatory questions for purposes of section 1903(bb) of the Social Security Act; and(B)may include such additional questions on abortion as the Secretary determines to be appropriate, to be treated as voluntary questions; (4)shall, as part of such system, allow for cross-tabulation of the variables listed in subsection (b), including cross-tabulation of maternal age by gestational age; race and ethnicity by gestational age; type of abortion procedure by gestational age; race and ethnicity by maternal age; and race and ethnicity by marital status; and(5)periodically update the questions in the worksheet under paragraph (2) and the classification of such questions as mandatory or voluntary under paragraph (3).(b)VariablesThe variables listed in this subsection are the following:(1)Maternal age in years.(2)Gestational age in completed weeks at the time of abortion.(3)Maternal race.(4)Maternal ethnicity.(5)Maternal race by ethnicity.(6)The abortion method type.(7)Maternal marital status.(8)Previous pregnancies of the mother, including the number of previous live births, the number of previous induced abortions, and the number of previous spontaneous abortions.(9)Maternal residence (State or county).(10)Whether the child survived the abortion.(c)Technical assistanceThe Secretary shall provide technical assistance to States to facilitate and improve the reporting of data to the system under subsection (a).(d)Annual reportingThe Secretary shall—(1)include, for each calendar year, the data collected pursuant to this section in a report on abortion; and(2)publish such report not later than December 30 of the third calendar year following the calendar year covered by the report.(e)DefinitionsIn this section, the term State refers to the several States, the District of Columbia, and any territory of the United States..